Case 5:20-cv-00183-JSM-PRL Document 9 Filed 08/31/20 Page 1 of 1 PageID 43




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

 JEROME GRAY,

        Plaintiff,
                                           Case Number 5:20-cv-183-JSM-PRL
 v.

 BONUS TRANSPORTATION, INC.,

       Defendant.
 ___________________________________/

                                Notice of Settlement

        The Plaintiff, Jerome Gray, notifies the Honorable Court pursuant to L.R.

 3.08(a) that the parties have reached a settlement.

        Respectfully submitted this 31st day of August 2020,

                                           /s/ Bernard R. Mazaheri_________
                                           Bernard R. Mazaheri
                                           Florida Bar Number 643971
                                           Mazaheri & Mazaheri
                                           325 Shelby Street
                                           Frankfort, Kentucky 40601
                                           Tel – (502) 475-8201
                                           Email – bernie@thelaborfirm.com

                               Certificate of Service

        I hereby certify that a true and accurate copy of the foregoing has been

 served on all counsel of record via CM/ECF on this 31st day of August 2020.

                                           /s/ Bernard R. Mazaheri_________
                                           Bernard R. Mazaheri
                                      Page 1 of 1
